
	

114 HR 4578 IH: Underground Gas Storage Safety Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4578
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Sherman (for himself, Mrs. Napolitano, Mr. Grijalva, Ms. Lofgren, Mr. Becerra, Ms. Eshoo, Mr. Farr, Mr. Garamendi, Mr. Lowenthal, Mr. Takano, Ms. Loretta Sanchez of California, Mr. Huffman, Ms. Judy Chu of California, Ms. Matsui, Mr. Thompson of California, Mr. Pocan, Ms. Brownley of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to provide for minimum safety standards for underground gas
			 storage facilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Underground Gas Storage Safety Act. 2.Regulation of underground natural gas storage facilitiesSection 60102(a) of title 49, United States Code, is amended by adding at the end the following:
			
				(4)Underground gas storage facilities
 (A)Minimum Safety StandardsNot later than 180 days after the date of the enactment of the Underground Gas Storage Safety Act, the Secretary, in consultation with other relevant Federal agencies, shall prescribe strong minimum safety standards for underground gas storage facilities.
 (B)RequirementsThe standards prescribed under subparagraph (A) shall at a minimum— (i)require operators to have comprehensive and up-to-date processes, procedures, plans, mitigation measures, periodic assessments and reassessments, and emergency plans in place to maintain the safety and integrity of all underground gas storage facilities, whether operating, abandoned, idled, or plugged; and
 (ii)require compliance with all of the recommendations made by the Pipeline and Hazardous Materials Safety Administration in the second paragraph of Advisory Bulletin ADB–2016–02, issued February 2, 2016, except to the extent that the Secretary establishes by clear and convincing evidence that it is not in the public interest.
 (C)PreemptionA State authority may adopt additional or more stringent safety standards for intrastate underground gas storage facilities.
					(5)Emergency temporary regulatory requirements
 (A)In generalUntil the Secretary prescribes final standards under paragraph (4), all underground natural gas storage facilities shall at a minimum comply with the following:
 (i)All underground natural gas storage in depleted hydrocarbon reservoirs and aquifer reservoirs shall comply with American Petroleum Institute Recommended Practice 1171, titled Functional Integrity of Natural Gas Storage in Depleted Hydrocarbon Reservoirs and Aquifer Reservoirs, First Edition, issued September 2015, or a standard determined appropriate by the Secretary.
 (ii)All underground natural gas storage facilities in solution-mined salt caverns shall comply with— (I)American Petroleum Institute Recommended Practice 1170, titled Design and Operation of Solution-mined Salt Caverns Used for Natural Gas Storage, First Edition, issued July 2015; and
 (II)to the extent not inconsistent with standards in the document referred to in subclause (I), Interstate Oil and Gas Compact Commission standards titled Natural Gas Storage in Salt Caverns—A Guide for State Regulators.
 (iii)All underground natural gas storage facilities shall comply with all of the recommendations made by the Pipeline and Hazardous Materials Safety Administration in the second paragraph of Advisory Bulletin ADB–2016–02, issued February 2, 2016, or a standard determined appropriate by the Secretary.
 (B)VarianceThe Secretary may provide a variance from compliance with the requirements under subparagraph (A) where appropriate.
 (6)Underground gas safety researchThe Secretary shall establish a program to make grants for research and development activities relating to—
 (A)improved underground gas storage safety; or (B)an odorant additive for gas that is both detectable and nontoxic.
 (7)DefinitionIn this subsection, the term underground natural gas storage facility means a gas pipeline facility that stores natural gas in an underground facility, including— (A)a depleted hydrocarbon reservoir;
 (B)an aquifer reservoir; or (C)a solution-mined salt cavern reservoir.
					.
 3.User feesSection 60301 of title 49, United States Code, is amended— (1)in subsection (b), by inserting an underground gas storage facility, after liquefied natural gas pipeline facility,; and
 (2)in subsection (d)(1)— (A)by striking and at the end of subparagraph (A); and
 (B)by adding at the end the following new subparagraph:  (C)related to an underground gas storage facility may be used only for an activity related to underground gas storage under chapter 601 of this title; and.
				
